Title: From Thomas Jefferson to Philippe-Denis Pierres, 1 December [1786]
From: Jefferson, Thomas
To: Pierres, Philippe-Denis



Paris 1er. Decembre [1786]

Dans les changemens que je propose de faire, Monsieur, dans mon livre, il y a deux conditions qui me genent. 1.° de deranger les pages aussi peu que possible. 2.° que les feuilles changeés peuvent etre substituées commodement dans les livres reliés au lieu des feuilles qu’il y trouvent. Voyant donc l’impossibilité de mettre dans les quatres pages tout ce que j’ai desiré et du meme caractere,  j’aimerais mieux de le faire d’un caractere plus petit, ainsi que le tout peut etre compris dans les quatres pages, et c’est ce Monsieur que je vous prierai de vouloir bien me faire faire. J’ai l’honneur d’etre avec le plus grand respect Monsieur votre tres humble et tres-obéissant serviteur,

Th: Jefferson

